SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

200.1
CA 14-01354
PRESENT: PERADOTTO, J.P., CARNI, SCONIERS, AND WHALEN, JJ.


AINSWORTH M. BENNETT, INDIVIDUALLY AND ON
BEHALF OF THE ESTATE OF VIRGINIA R. BENNETT,
DECEASED, PLAINTIFF-APPELLANT,

                     V                                             ORDER

ST. JOHN’S HOME AND ST. JOHN’S HEALTH CARE
CORPORATION, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


DAVID E. WOODIN, LLC, CATSKILL (DAVID E. WOODIN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

UNDERBERG & KESSLER LLP, ROCHESTER (MARGARET E. SOMERSET OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.

ANDREW B. STRICKLAND, WASHINGTON, DC, FOR AARP FOUNDATION LITIGATION,
LONG TERM CARE COMMUNITY COALITION, MFY LEGAL SERVICES, INC. AND
DISABILITY RIGHTS NEW YORK, AMICUS CURIAE.


     Appeal from an order of the Supreme Court, Monroe County (William
P. Polito, J.), entered November 22, 2013. The order granted
defendants’ motion for summary judgment dismissing the complaint.

     It is hereby ORDERED that said appeal is dismissed without costs
(see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988; Chase
Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see also
CPLR 5501 [a] [1]).




Entered:   May 8, 2015                          Frances E. Cafarell
                                                Clerk of the Court